Case 1:15-cr-00064-SPW Document 66 Filed 06/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 15-64-BLG-SPW
Plaintiff,
ORDER QUASHING WARRANT
vs. AND ISSUING SUMMONS
MONICA LIMBERHAND,
Defendant.

 

 

Upon the United States’ Motion to Quash Warrant and Issue Summons (Doc.
65), and for good cause shown,

IT IS HEREBY ORDERED that the warrant (Doc. 63) issued in this case is
QUASHED.

IT IS FURTHER ORDERED that the clerk issue a Summons for the
defendant to appear for an initial appearance before Magistrate Judge Timothy J.
Cavan on October 6, 2020 at 9:00 a.m.

SA

DATED this 7. day of June, 2020.

 

‘SUSAN P. WATTERS
United States District Judge
